Citation Nr: 1204197	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for right knee arthritis.

3.  Entitlement to service connection for left knee arthritis.
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had honorable active duty service from January 1946 to July 1947 and from September 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery. 

The Veteran testified at an RO hearing in May 2011.  A transcript is of record.

Because service connection was previously denied for right and left knee arthritis, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen his claims because it relates to the Board's jurisdiction to adjudicate the merits of the previously denied claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision issued in August 2001, the RO denied service connection for right knee degenerative arthritis.  The Veteran did not appeal that decision. 

2.  The evidence received since the August 2001 rating decision is new and raises a possibility of substantiating the claim.

3.  Resolving doubt in favor of the Veteran, right and left knee arthritis is related to military service.


CONCLUSIONS OF LAW

1.  The unappealed August 2001 rating decision that denied a claim for service connection for right knee arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  The evidence received since the August 2001 RO rating decision is new and material; the claim of entitlement to service connection for right knee arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Resolving doubt in favor of the Veteran, right knee arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Resolving doubt in favor of the Veteran, left knee arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claim for right knee arthritis and grants the claim on the merits.  The Board also grants service connection for left knee arthritis.  This represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

II. Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for right knee arthritis.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Service connection for right knee arthritis was denied in an August 2001 rating decision on the basis that a nexus between military service and current right knee arthritis had not been established.  The Veteran was notified of this decision, but did not appeal.  As such, that decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

The RO received the instant petition to reopen the claim in November 2006.  The Board observes that much of the evidence received since the August 2001 RO rating decision is new, as it was not previously considered the RO.  Of note, private medical opinions dated in October 2006 and July 2011, and August 2008 and June 2011 VA examination reports specifically address whether the Veteran's current right knee arthritis is etiologically related to service.  The recent lay testimony of a continuity of right knee symptoms since service also relates to causal nexus.  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303 (2011).  Furthermore, the October 2006 and July 2011 medical opinions are favorable to the claim.  Accordingly, new and material evidence has been received to reopen the claim for service connection for right knee arthritis.  The Veteran's appeal to this extent is allowed.  

III. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service treatment records show that the Veteran sustained a contusion of his left knee in February 1951 after falling from a truck.  X-rays were negative for a fracture.  The separation examination shows no musculoskeletal defects were noted.  Post-service private treatment records from Dr. Hanson that are dated from April 1991 to June 1997 show the Veteran was treated for complaints of right knee pain and was diagnosed with early degenerative joint disease in 1991.  In a May 2007 statement, Dr. Hanson indicated that he initially treated the Veteran for right knee complaints in the 1970's, although the treatment records had since been destroyed.

In an October 2006 letter, a private physician (Dr. DeHaven) wrote that he treated the Veteran for arthritis in both knees.  He stated that the Veteran had reported an injury to one or both of his knees during military service, but was unsure as to which one.  Dr. DeHaven noted that he had not reviewed the military records, but the Veteran did have significant arthritis of both knees and that it was more than likely that his arthritis was directly related to the injury sustained while on active duty.  Dr. DeHaven did not provide a rationale for his opinion.

The Veteran's wife and nephew each submitted statements in support of the appeal.  The Veteran's wife reported that she knew the Veteran in 1951 shortly before he left service and was aware of the injury to both of his knees.  She also noted that he had complained of bilateral knee problems ever since the initial injury.  In several statements, the Veteran's nephew indicated that for over 40 years, the Veteran had always told them about the injuries he sustained to his knees in service when he fell out of the back of a truck.

The Veteran was afforded a VA examination in August 2008.  After reviewing the claims file and performing a physical examination of the Veteran, the examiner diagnosed degenerative arthritis of both knees.  The examiner stated that considering the fact that several years had elapsed from the time of the initial injury, the lack of information for the first 10 to 20 years for knee problems, and confusion as to which knee was injured or whether it was both as the Veteran claimed, he could not determine whether the condition was due to service without resorting to mere speculation.  The Veteran was afforded another VA examination in June 2011.  After reviewing the claims file and performing a physical examination of the Veteran, the examiner diagnosed bilateral degenerative joint disease both knees, more severe on the right.  The examiner stated that there is inadequate documentation to relate the Veteran's present symptoms of bilateral knee pain to the incident and treatment he received in service.  The examiner noted that there is a 40-year period between the incident and the Veteran seeking medical attention and then another long period of time when he did not seek medical attention.  

In July 2011, Dr. DeHaven opined that the Veteran has end-stage arthritis in his knees and this simply does not occur overnight.  He opined that the condition had been going on for many years, if not decades, and it is his firm belief (that is, more likely than not) that the Veteran's original problems began in service.  Dr. DeHaven further commented that arthritis to this degree occurs very slowly and over many, many years.

The medical evidence confirms that the Veteran is currently diagnosed with degenerative joint disease in the bilateral knees.  Thus, the dispositive issue in this case is whether there is a nexus between this disability and military service.  The Board finds that the evidence of nexus is in relative equipoise.  The Veteran avers that the onset of his bilateral knee condition was due to the injury he sustained during his military service.  While the service records only show injury and treatment to the left knee, the Veteran is certainly competent to report the nature of his injury and specifically which knees were involved, and is also competent to report the onset of his bilateral knee symptoms.  The Board further finds that based on the description of the injury (i.e. a fall from the back of a moving truck) as reported by the Veteran and noted in the service record, it is certainly plausible that both of his knees sustained impact, as opposed to just one knee.  However, as a layman without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter such as the etiology of his bilateral knee degenerative joint disease disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Nevertheless, the July 2011 medical opinion that was proffered by Dr. DeHaven is favorable on the question of nexus.  Although it is unclear as to whether Dr. DeHaven had the benefit of claims file review, his opinion is competent, as the Veteran's reported history of events as reported to him is found credible and competent.  Dr. DeHaven's opinion is also persuasive as it was based on his medical experience and expertise, his knowledge of the Veteran's service and post-service history, and his clinical presentation.  His opinion was also clear and included a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, while the August 2008 examiner indicated that he could not provide an opinion without resorting to speculation, this was in part due to failure to consider the Veteran's (and his wife and nephew's) competent report as to which knee was injured in service and the lack of documentation of treatment for knee problems for many years after service.  The June 2011 VA examiner provided an opinion against a causal nexus because of inadequate documentation to relate the present symptoms to service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The latter examiner also incorrectly stated that there was no treatment for the knees until 40 years after service, which reflects that failure to consider Dr. Hanson's competent and credible testimony that he had treated the Veteran for knee problems in the 1970's.  For these reasons, the Board finds that the VA opinions are less than persuasive.  

In light of the inadequate and unpersuasive VA medical nexus opinions, the Board is left only with the Veteran's competent and credible report of a continuity of chronic bilateral symptoms since service, and the positive private medical opinion from Dr. DeHaven, both of which, in this instance, is sufficient to establish a nexus.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).  In this case, the evidence indicating whether the Veteran's current bilateral knee degenerative joint disease is due to service is in relative equipoise.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection for right knee arthritis and left knee arthritis is warranted.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for right knee arthritis; the claim is reopened.  

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


